Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 302, 202a, and 202b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in para. 0029 line 3 the language “under the swimmer’s jawline toward the to the neck portion 200.” appears to include a grammatical/typographical error.  
Appropriate correction is required.

Claim Objections
Claims 1 and 4-17 are objected to because of the following informalities:  
garding claim 1, the language “the left chin extension” (pg. 16 ln. 17) and “the right chin extension” (pg. 16 ln. 18) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the left chin extension tube—and –the right chin extension tube--.
Regarding claim 1, the language “fluid ccommunication” (pg. 16 ln. 12) is objected to for a typographical error; Examiner suggests amending to read –fluid communication--.
Claims 4-17 are objected to because Applicant has not properly numbered these claims which should be numbered 3-16.  See MPEP 608.01(j).
Applicant is advised that should claim 8 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 17, the language “the left and right curved extension tubes” (pg. 20 ln. 11, pg. 20 ln. 11-12, pg. 20 ln. 15) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the left and right curved neck extension tubes--.
Regarding claim 17, the language “a swimmers mouth” (pg. 20 ln. 3) and “a swimmers neck” (pg. 20 ln. 10-11) is objected to for typographical errors; Examiner suggests amending to read –a swimmer’s mouth—and –a swimmer’s neck--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “the surface extension tube” (pg. 17 ln. 20 and 22) is unclear as this claim sets forth the possibility of plural surface extension tubes with the language “at least one surface extension tube” (pg. 17 ln. 18) and it is not known if the language in question is referring to a particular one of, or all, of the possible surface extension tubes.  Examiner suggests amending to read –the at least one surface extension tube--.
Regarding claim 1, the language “the lumen” (pg. 17 ln. 21, two instances) is unclear as the claim has set forth numerous lumens, such as that of the jawline extension tubes, chin extension tubes, etc. and it is not known which lumen is being referred to in this language.
Regarding claim 1, the language “whereby air can be drawn into and expelled” (pg. 17 ln. 21) is unclear as it is not known if Applicant is positively claiming that air is able to be drawn into and expelled.  Examiner suggests amending to read –whereby air is configured to be drawn into and expelled--.
Regarding claim 7, the claim sets forth that at least one of the left or right chin extension tubes compose of a receiving portion and an insertion portion sized to be inserted inside the receiving portion; however, it is unclear how a single tube portion, for example the left chin extension tube 104b can include both a receiving portion and an insertion portion which is sized to be inserted into its own receiving portion.  It appears in light of the disclosure that at least one of the left or right chin extension tubes include, for example, a receiving portion which would receive an insertion portion of the adjacent left jawline extension tube or the chin extension tube would include the insertion portion which is 
Regarding claim 9, the claim sets forth that at least one of the left or right lateral extension tubes compose of a receiving portion and an insertion portion sized to be inserted inside the receiving portion; however, it is unclear how a single tube portion, for example the left lateral extension tube 102b can include both a receiving portion and an insertion portion which is sized to be inserted into its own receiving portion.  It appears in light of the disclosure that at least one of the left or right lateral extension tubes include, for example, a receiving portion which would receive an insertion portion of the adjacent left chin extension tube or the lateral extension tube would include the insertion portion which is inserted into a receiving portion of the adjacent chin extension tube.  This claim will be examined as best understood.
Claim 13 recites the limitation "the surface extension portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the language “the surface extension tube” (line 2) is unclear as claim 1 sets forth the possibility of plural surface extension tubes with the language “at least one surface extension tube” (pg. 17 ln. 18) and it is not known if the language in question is referring to a particular one of, or all, of the possible surface extension tubes.  Examiner suggests amending to read –the at least one surface extension tube--.
Claim 14 recites the limitation "the surface extension portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the language “the surface extension tube” (line 2) is unclear as claim 1 sets forth the possibility of plural surface extension tubes with the language “at least one surface extension tube” (pg. 17 ln. 18) and it is not known if the language in question is referring to a particular one of, or 
Claim 15 recites the limitation "the surface extension portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the surface extension portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, this claim sets forth that the at least one surface extension tube is two adjacent surface extension tubes (see claim 16); however, it is unclear how the at least one surface extension tube in claim 1, which requires that this tube being in fluid communication with the lumens of the left and right curved neck extension tubes, can also be separate surface extension tubes.
Regarding claim 17, the language “whereby air can pass to and from” (pg. 20 ln. 19) is unclear as it is not known if Applicant is positively claiming that air is able to be pass to and from.  Examiner suggests amending to read –whereby air is configured to pass to and from--.
Claims 2, 4-6, 8, and 10-12 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4-6, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joffity (5,485,832) in view of Riffe (6,073,626) and Calvillo (2015/0239537).
Regarding claim 1, Joffity shows a sport snorkel (see Fig. 1-4, abstract for example) which includes a mouthpiece portion, a neck portion and a surface portion (see Fig. 1-4, the mouthpiece portion, neck portion, and surface portions will be further explained in detail below in reference to the particular elements which make up each portion), the mouthpiece portion having a center bite portion, a left lateral extension tube and a right lateral extension tube (see Fig. 4 left and right sides of 40 being the left and right lateral extension tubes, element 46 which includes 42-45 being the center bite portion), the bite portion configured to be received and held in a swimmer’s mouth, and having a mouthpiece lumen for air passage configured to pass air in and out of a swimmer’s mouth (see Fig. 1-4, col. 3 ln. 48-65 for example), the left and right lateral extension tubes configured to extend laterally across a swimmer’s mouth, the left and right lateral extension tubes each having a lumen in fluid communication with the mouthpiece lumen (see Fig. 1 and 4 for example, col. 3 ln. 48-65 for example).  Joffity teaches left and right jawline extension tubes and left and right curved extension tubes, each with lumens fluidly communicating with one another (see Fig. 1-2 for example, 28 being a jawline extension tube, 30 being a curved neck extension tube), but is silent as to left and right chin extension tubes which extend from the mouth of the swimmer to left and right sides of the chin of the swimmer (note element 26 in Fig. 1 does not appear to extend down to the user’s chin).  However, Riffe teaches a similar snorkel device which includes adjustable snorkel tubing which includes chin extension tube which extends from the mouth of the swimmer to the and underlie the chin of the user which then include jawline extension tube portion which extend under a bottom of the swimmers jaw (see Riffe Fig. 1 and 3, col. 1 ln. 59-65 and col. 5 ln. 52-65).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Joffity snorkel left and right chin extension 
Regarding claim 2, the modified Joffity device’s center bite portion, left and right lateral extension tubes and left and right chin extension tubes are in the form of a U-shape with legs, the center bite portion and extension tubes forming the base and the chin extension tubes forming the legs (see Joffity Fig. 1, as modified in view of Riffe to have chin extension tubes 26 to extend down and under the chin/jawline, thus forming an upside down U-shape).  The modified Joffity is silent as to the legs being splayed at an angle of between 5 and 15 degrees from a vertical plane of symmetry and an angle between 0 and 10 degrees from a vertical face plane perpendicular to the vertical plane of symmetry; however, the modified Joffity device’s snorkel tube portions have flexibility and the ability to adjust its position (see Riffe abstract, col. 5 ln. 52-65 for example) and thus it would have been an obvious to adjust the snorkel tube portions to have the splayed legs with the claimed angles in order to provide a desired configuration of the snorkel tubing based on the swimmers desires and furthermore, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  In re Aller, 200 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, the modified Joffity device is silent as to the left and right chin extension tubes being splayed at an angle of 10 degrees; however, the modified Joffity device’s snorkel tube portions have flexibility and the ability to adjust its position (see Riffe abstract, col. 5 ln. 52-65 for example) and thus it would have been an obvious to adjust the snorkel tube portions to have the splayed legs at an angle of 10 degrees in order to provide a desired configuration of the snorkel tubing based on the swimmers desires and furthermore, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  In re Aller, 200 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Aller, 200 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, the modified Joffity is silent as to the left and right jawline extension tubes being connected to the chin extension tubes at an angle of 65 degrees from a vertical face plane; however, the modified Joffity device’s snorkel tube portions have flexibility and the ability to adjust its position (see Riffe abstract, col. 5 ln. 52-65 for example) and thus it would have been an obvious to adjust the snorkel tube portions to have the claimed 65 degree angle in order to provide a desired configuration of the snorkel tubing based on the swimmers desires and furthermore, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  In re Aller, 200 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, the modified Joffity device’s surface extension portion is a single surface extension tube (see Calvillo Fig. 6-7, single extension tube 30).
Regarding claim 16, the modified Joffity device includes two adjacent surface extension tubes (see Joffity Fig. 1-2, adjacent surface extension tubes 12 and 14).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joffity, Riffe, and Calvillo as applied to claim 1 above, and further in view of Campbell (4,928,710).
Regarding claim 7, the modified Joffity device is silent as to at least one of the left or right chin extension tubes composed of a receiving portion and insertion portion which is sized to be inserted inside the receiving portion with a friction fitting removably holding the portions together; however, Campbell teaches a similar snorkel device which includes this feature (see Campbell Fig. 4, tubing having insertion portion 184 received within receiving portion 182 and the interaction between these elements providing a friction fit, see also col. 6 ln. 23-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Joffity device’s left or right chin extension tube to include the receiving and insertion portions for removable friction fit, as taught by Campbell, in order to provide the ability to break down the overall device into smaller components for storage/replacement of parts.
Regarding claims 8 and 10, the modified Joffity device’s friction fitting includes at least one mating annular bump and annular detent (see Campbell Fig. 4 and col. 6 ln. 23-31, annular bump 182 and annular detent 184).
Regarding claim 9, the modified Joffity device is silent as to at least one of the left or right lateral extension tubes composed of a receiving portion and insertion portion which is sized to be inserted inside the receiving portion with a friction fitting removably holding the portions together; however, Campbell teaches a similar snorkel device which includes this feature (see Campbell Fig. 4, tubing having insertion portion 184 received within receiving portion 182 and the interaction between these elements providing a friction fit, see also col. 6 ln. 23-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Joffity device’s left or right lateral extension tube to include the receiving and insertion portions for removable friction .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joffity, Riffe, and Calvillo as applied to claim 1 above, and further in view of Weigner (2014/0331997).
Regarding claim 11, the modified Joffity device is silent as to the mouthpiece portion explicitly being adapted to receive a mouthpiece guard; however, Weigner teaches a similar device which includes a mouthpiece portion which is adapted to receive a mouthpiece guard (see Weigner Fig. 1 mouthpiece 1 which is configured to receive mouthpiece guard 40, see para. 0050-0051).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Joffity device’s mouthpiece portion to include the exhaust valve structure including mouthpiece guard, as taught by Weigner, in order to provide the ability to expel water which may have accumulated within the lumen (via the exhaust valve).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joffity, Riffe, and Calvillo as applied to claim 1 above, and further in view of Geeslin et al. (4,230,106).
Regarding claim 12, the modified Joffity device is silent as to the chin extension tubes including purge valves; however, Geeslin teaches a similar device which includes purge valves (see Geeslin Fig. 1-5 and col. 1 ln. 51-57).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Joffity device’s chin extension tubes to include purge valves, as taught by Geeslin, in order to provide the ability to clear water which may have accumulated within the lumen (see Geeslin col. 1 ln. 53-57).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joffity, Riffe, and Calvillo as applied to claim 1 above, and further in view of Pan (2017/0225756).
Regarding claim 13, the modified Joffity device is silent as to the surface extension tube having a splash guard at the opening; however, Pan teaches a similar device which includes a splash guard at the free opening of the tube (see Pan Fig. 1-2 for example, abstract “A splash guard …”, para. 0003 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Joffity device’s surface extension tube to include a splash guard at the opening, as taught by Pan, in order to provide prevent water from entering the snorkel tube (see Pan para. 0003).
Regarding claim 14, the modified Joffity device is silent as to the surface extension tube having a float valve at the opening; however, Pan teaches a similar device which includes a float valve at the free opening of the tube (see Pan Fig. 1-2 and 5-8 for example, float valve defined by elements such as 40, 21, and 50, 40 being a floating element, see para. 0045-0049).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Joffity device’s surface extension tube to include a float valve at the opening, as taught by Pan, in order to provide prevent water from entering the snorkel tube (see Pan para. 0003).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joffity in view of Riffe, Calvillo, and Albrecht (5,697,362).
Regarding claim 17, Joffity shows a sport snorkel (see Fig. 1-4, abstract for example) which includes a mouthpiece portion, a neck portion and a surface extension portion (see Fig. 1-4, the mouthpiece portion, neck portion, and surface extension portions will be further explained in detail below in reference to the particular elements which make up each portion), the mouthpiece portion having a bite portion configured to be held in a swimmer’s mouth and is connected to left and right .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wheelwright (2007/0131227), Wheelwright (2010/0229858), Christianson (2006/0254582), and Saito (4,061,140) are all related to snorkel devices similar to the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785